
	

114 HR 4359 : Administrative Leave Reform Act
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4359
		IN THE SENATE OF THE UNITED STATES
		April 27, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to provide that Federal employees may not be placed on
			 administrative leave for more than 14 days during any year for misconduct
			 or poor performance, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Administrative Leave Reform Act. 2.Limitation on administrative leave (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:
				
					6330.Limitation on administrative leave
 (a)In generalDuring any calendar year, an employee may not be placed on administrative leave, or any other paid non-duty status without charge to leave, for more than 14 total days for reasons relating to misconduct or performance. After an employee has been placed on administrative leave for 14 days, the employing agency shall return the employee to duty status, utilizing telework if available, and assign the employee to duties if such employee is not a threat to safety, the agency mission, or Government property.
						(b)Extended administrative leave
 (1)In generalIf an agency finds that an employee is a threat to safety, the agency mission, or Government property and upon the expiration of the 14-day period described in subsection (a), an agency head may place the employee on extended administrative leave for additional periods of not more than 30 days each.
 (2)ReportFor any additional period of 30 days granted to the employee after the initial 30-day extension, the agency head shall submit to the Committee on Oversight and Government Reform in the House of Representatives, the agency’s authorizing committees of jurisdiction of the House of Representatives and the Senate, and the Committee on Homeland Security and Governmental Affairs of the Senate a report, not later than 5 business days after granting the additional period, containing—
 (A)title, position, office or agency subcomponent, job series, pay grade, and salary of the employee on administrative leave;
 (B)a description of the work duties of the employee; (C)the reason the employee is on administrative leave;
 (D)an explanation as to why the employee is a threat to safety, the agency mission, or Government property;
 (E)an explanation as to why the employee is not able to telework or be reassigned to another position within the agency;
 (F)in the case of a pending related investigation of the employee— (i)the status of such investigation; and
 (ii)the certification described in subsection (c)(1); and (G)in the case of a completed related investigation of the employee—
 (i)the results of such investigation; and (ii)the reason that the employee remains on administrative leave.
									(c)Extension pending related investigation
 (1)In generalIf an employee is under a related investigation by an investigative entity at the time an additional period described under subsection (b)(2) is granted and, in the opinion of the investigative entity, additional time is needed to complete the investigation, such entity shall certify to the applicable agency that such additional time is needed and include in the certification an estimate of the length of such additional time.
 (2)LimitationThe head of an agency may not grant an additional period of administrative leave described under subsection (b)(2) to an employee on or after the date that is 30 days after the completion of a related investigation by an investigative entity.
 (d)DefinitionsIn this section, the following definitions apply: (1)Investigative entityThe term investigative entity means an internal investigative unit of the agency granting administrative leave, the Office of Inspector General, the Office of the Attorney General, or the Office of Special Counsel.
 (2)Related investigationThe term related investigation means an investigation that pertains to the underlying reasons an employee was placed on administrative leave..
 (b)Effective dateThe amendment made by subsection (a) shall begin to apply 90 days after the date of enactment of this Act.
 (c)Rules of ConstructionNothing in the amendment made by subsection (a) shall be construed to— (1)supersede the provisions of chapter 75 of title 5, United States Code; or
 (2)limit the number of days that an employee may be placed on administrative leave, or any other paid non-duty status without charge to leave, for reasons unrelated to misconduct or performance.
 (d)Clerical amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by adding after the item relating to section 6329 the following new item:
				
					
						6330. Limitation on administrative leave..
			
	Passed the House of Representatives April 26, 2016.Karen L. Haas,Clerk
